DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 02/11/2022 (“02-11-22 OA”), Applicants amended claims 1, 11 and 24 in the response filed 05/05/2022 (“05-05-22 Remarks”).   
Claim(s) 1-26 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 11-15, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, and further in view of Mittal et al. PG Pub 2016/0334845; hereinafter Mittal) and Jo et al. (PG Pub 2016/0093598; hereinafter Jo).


    PNG
    media_image1.png
    480
    651
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 2 provided above, Mittal teaches an electronic device 200, comprising: 
an active silicon substrate 220 having: an upper surface (top); a lower surface (bottom); and a plurality of conductive structures (annotated “conductive structures” in Fig. 2) disposed across the upper surface (see Fig. 2); wherein the plurality of conductive structures includes: 
a first portion of conductive structures disposed in a first pattern (annotated “1st pattern” in Fig. 2 above) across at least a portion of an upper surface of the active silicon substrate (see Fig. 2); and 
a second portion of conductive structures disposed in a second pattern (annotated “2nd pattern” in Fig. 2 above) across at least a portion of the upper surface of the active silicon substrate (see Fig. 2);
a first semiconductor package 222 having an upper surface (top), a lower surface (bottom), and a plurality of conductive bumps (annotated “conductive bumps” in Fig. 2 above) (see Fig. 2) disposed in the first pattern across at least a portion of the lower surface of the first semiconductor package (see Fig.2), the first semiconductor package comprising a semiconductor die 222;
wherein the plurality of conductive bumps communicably couple the first semiconductor package to the first portion of conductive structures disposed on the upper surface of the active silicon substrate (see Fig. 2); 
a thermally conductive adhesive 270 (para [0038]) over and in contact with the upper surface of the first semiconductor package (see Fig. 2), the thermally conductive adhesive layer in direct contact with the semiconductor die of the first semiconductor package (see Fig. 2); and
a second semiconductor package 242,244 having an upper surface (top) and a lower surface (bottom); 
the second semiconductor package disposed above the upper surface of the first semiconductor package (see Fig. 2); and 
the second semiconductor package communicably coupled, via a plurality of conductive members (bumps), to at least some of the second portion of conductive structures disposed on the upper surface of the active silicon substrate (see Fig. 2);
wherein the active silicon substrate communicably couples the first semiconductor package to the second semiconductor package (see Fig. 2).
Although, Choi teaches the thermally conductive adhesive layer in direct contact with the semiconductor die of the first semiconductor package, he does not explicitly teach the thermally conductive adhesive layer “extending laterally beyond the semiconductor die of the first semiconductor package.”

    PNG
    media_image2.png
    411
    877
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s annotated Fig. 1-provided above, Jo teaches a semiconductor package having stacked semiconductor chips (title) comprising: a thermally conductive adhesive 400 (para [0088]) over and in contact with an upper surface (top surface) of a first semiconductor package 130a (para [0062]), the thermally conductive adhesive layer in direct contact with and extending laterally beyond the semiconductor die (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermally conductive adhesive layer in direct contact with and extending laterally beyond the semiconductor die, as taught by Jo, for the purpose of simplifying the deposition of the adhesive while providing a larger point of contact between packages.
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 2 provided above, Mittal teaches and package-on-silicon (PoS) semiconductor package 200 manufacturing method, comprising: 
conductively coupling each of a plurality of conductive structures (annotated “conductive structures” in Fig. 2) disposed on a lower surface (bottom) of a first semiconductor package 222 to corresponding ones of a first portion of conductive structures disposed in a first pattern (annotated “1st pattern” in Fig. 2) across an upper surface of an active silicon substrate (see Fig. 2), the first semiconductor package comprising a semiconductor die 222 (see Fig. 2); 
forming a thermally conductive adhesive 270 (para [0038]) over and in contact with an upper surface of the first semiconductor package (see Fig. 2), the thermally conductive adhesive layer in direct contact with the semiconductor die of the first semiconductor package (see Fig. 2); 
conductively coupling each of a plurality of conductive structures (annotated “bumps” in Fig. 2) disposed on a second semiconductor package 242,244 to corresponding ones of a second portion of conductive structures disposed in a second pattern (annotated “2nd pattern” in Fig. 2) across the upper surface of the active silicon substrate (see Fig. 2); 
wherein the second semiconductor package is operably coupled to the active5 App. No. 16/641,922Examiner: Sylvia, Christina A.Docket No. P119151PCT-USArt Unit: 2895silicon substrate (see Fig. 2) such that at least a portion of the first semiconductor package is disposed between at least a portion of a lower surface of the second semiconductor package and the upper surface of the active silicon substrate (see Fig. 2); and 
communicably coupling the first semiconductor package to the second semiconductor package via the active silicon substrate (see Fig. 2).
Although, Choi teaches the thermally conductive adhesive layer in direct contact with the semiconductor die of the first semiconductor package, he does not explicitly teach the thermally conductive adhesive layer “extending laterally beyond the semiconductor die of the first semiconductor package.”
In the same field of endeavor, refer to the Examiner’s annotated Fig. 1-provided above, Jo teaches a semiconductor package having stacked semiconductor chips (title) comprising: a thermally conductive adhesive 400 (para [0088]) over and in contact with an upper surface (top surface) of a first semiconductor package 130a (para [0062]), the thermally conductive adhesive layer in direct contact with and extending laterally beyond the semiconductor die (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermally conductive adhesive layer in direct contact with and extending laterally beyond the semiconductor die, as taught by Jo, for the purpose of simplifying the deposition of the adhesive while providing a larger point of contact between packages.
Regarding claim 12, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches disposing an underfill material (annotated “underfill” in Fig. 2 above) between a lower surface (bottom) of the first semiconductor package 222 and an upper surface (top) of the active silicon substrate 220 (see Fig. 2).
Regarding claim 13, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches conductively coupling each of a plurality of conductive structures (annotated “conductive structures” in Fig. 2 ) disposed on a second semiconductor package 242,244 to corresponding ones of a second portion of conductive structures (230,232,234,236) disposed in a second pattern (annotated “2nd pattern” in Fig.2 ) across the upper surface of the active silicon substrate comprises: conductively coupling a second semiconductor package 242,244 having a plurality of conductive structures (annotated “bumps” in Fig. 2 above) disposed in the second pattern (see Fig. 2) on the lower surface (bottom) of the second semiconductor package to the second portion of conductive structures disposed on the upper surface of the active silicon substrate (via 230,232,234,236)(see Fig. 2).
Regarding claim 14, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches adhesively 270 coupling at least a portion of the lower surface (bottom) of the second semiconductor package 242,244 to at least a portion of the upper surface (top) of the first semiconductor package 222 (see Fig. 2).
Regarding claim 15, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches adhesively coupling (270-Mittal = 400-Jo) at least a portion of the lower surface (bottom) of the second semiconductor package 242,244 to at least a portion of the upper surface (top) of the first semiconductor package 222 comprises: adhesively coupling (400-Jo) at least the portion of the lower surface of the second semiconductor package to at least the portion of the upper surface of the first semiconductor package (see Fig. 2) such that at least a portion of the lower surface of the second semiconductor package overhangs at least a portion of an edge of the upper surface of the first semiconductor package (see Fig. 2).
Regarding claim 18, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches disposing an interposer layer 240 between an upper surface (top) of the first semiconductor package 222 and the lower surface (bottom) of the second semiconductor package 242,244, the interposer layer including: a plurality of conductive pads disposed across an upper surface of the interposer layer (see Fig. 2); a plurality of conductive structures (annotated “interposer bumps” in Fig. 2) disposed across at least a portion of a lower surface (bottom) of the interposer layer (see Fig. 2); and a plurality of conductors communicably coupling at least some of the plurality of conductive pads disposed on the upper surface of the interposer layer to at least some of the plurality of conductive structures on the lower surface of the interposer layer (see Fig. 2 and para [0044]).
Regarding claim 24, refer to the Examiner’s mark-up of Fig. 2 provided above, Choi teaches an electronic device 200, comprising: 
a substrate 250 having conductively coupled thereto a package-on-silicon (PoS) semiconductor package (annotated “POS” in Fig. 2 above), the PoS semiconductor package including: 
an active silicon substrate 220 having a plurality of conductive structures (annotated “conductive structures” in Fig. 2 above) (see Fig. 2); 
wherein the plurality of conductive structures includes: 
a first portion of conductive structures disposed in a first pattern (annotated “1st pattern” in Fig. 2 above) across at least a portion of an upper surface of the active silicon substrate (see Fig. 2); and 
a second portion of conductive structures disposed in a second pattern (annotated “2nd pattern” in Fig. 2 above) across at least a portion of the upper surface of the active silicon substrate (see Fig. 2);
a first semiconductor package 222 having an upper surface (top), a lower surface (bottom), and a plurality of conductive bumps (annotated “conductive bumps” in Fig. 2 above) (see Fig. 2) disposed in the first pattern across at least a portion of the lower surface of the first semiconductor package (see Fig.2), the first semiconductor package comprising a semiconductor die 222;
wherein the plurality of conductive bumps communicably couple the first semiconductor package to the first portion of conductive structures disposed on the upper surface of the active silicon substrate (see Fig. 2); 
a thermally conductive adhesive 270 (para [0038]) over and in contact with the upper surface of the first semiconductor package (see Fig. 2), the thermally conductive adhesive layer in direct contact with the semiconductor die of the first semiconductor package (see Fig. 2); and
a second semiconductor package 242,244 having an upper surface (top) and a lower surface (bottom); 
the second semiconductor package disposed above the upper surface of the first semiconductor package (see Fig. 2); and 
the second semiconductor package communicably coupled, via a plurality of conductive members (bumps), to at least some of the second portion of conductive structures disposed on the upper surface of the active silicon substrate (see Fig. 2);
wherein the active silicon substrate communicably couples the first semiconductor package to the second semiconductor package (see Fig. 2).
Although, Choi teaches the thermally conductive adhesive layer in direct contact with the semiconductor die of the first semiconductor package, he does not explicitly teach the thermally conductive adhesive layer “extending laterally beyond the semiconductor die of the first semiconductor package.”
In the same field of endeavor, refer to the Examiner’s annotated Fig. 1-provided above, Jo teaches a semiconductor package having stacked semiconductor chips (title) comprising: a thermally conductive adhesive 400 (para [0088]) over and in contact with an upper surface (top surface) of a first semiconductor package 130a (para [0062]), the thermally conductive adhesive layer in direct contact with and extending laterally beyond the semiconductor die (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermally conductive adhesive layer in direct contact with and extending laterally beyond the semiconductor die, as taught by Jo, for the purpose of simplifying the deposition of the adhesive while providing a larger point of contact between packages.

2.	Claims 2-4, 6-9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal and Jo, as applied to claim 1 above, and further in view of Yap et al. (US Patent No. 6,387,793; hereinafter Yap).
Regarding claim 2, refe333r to the Examiner’s mark-up of Fig. 1 provided above, Choi teaches the first pattern 113 and the second pattern 114 comprise conductive structures (see Fig. 1), he does not explicitly teach “the first pattern is disposed on a first pitch of 50 micrometers (µm) or less, and the second pattern comprises conductive structures disposed on a second pitch of 150µm or more,
In the same field of endeavor, Yap teaches a method for manufacturing precision electroplated solder bumps (title) comprising: a pattern of conductive structures (col. 1, lines 49-510 disposed on a first pitch of 50 micrometers (col. 1, lines 49-51; “bumps can have quite fine pitch, e.g. 50 micrometer diameter pads with 100 micrometer pitch is typical.”)
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first pattern of conductive structures have a first pitch of 50 micrometers, as taught by Yap, thereby providing a method that “does not damage air bridges, micro-electromechanical structures, or optical surfaces that can be otherwise damaged if conventional methods for fabricating solder bumps are used” (col. 1, lines 11-14).
By incorporating the first pattern with a first pitch of 50 micrometers one of ordinary skill in the art would infer that the second pattern of conductive structures would then have a second pitch of 150µm or more, and as such is considered to be taught.
Regarding claim 3, refer to the figures cited above, in the combination of Mittal, Jo and Yap, Mittal teaches one or more adhesives 270, 272 physically couple the lower surface (bottom) of the second semiconductor package 242,2244 to at least a portion of the upper surface (top) of the first semiconductor package 222 (see Fig. 2).
Regarding claim 4, refer to the figures cited above, in the combination of Mittal, Jo and Yap, Mittal teaches the lower surface (bottom) of the second semiconductor package 242,244 overhangs at least a portion of an edge of the upper surface (top) of the first semiconductor package 222 (see Fig. 2).
Regarding claim 6, refer to the figures cited above, in the combination of Mittal, Jo and Yap, Mittal teaches an interposer layer 240 disposed between the upper surface (top) of the first semiconductor package 222 and the lower surface (bottom) of the second semiconductor package 242,244, the interposer layer including: a plurality of conductive pads 247-top disposed across an upper surface of the interposer layer (se Fig. 2); a plurality of conductive structures 247-bottom disposed across at least a portion of a lower surface of the interposer layer (see Fig.2 ); and a plurality of conductors 247-middle communicably coupling at least some of the plurality of conductive pads disposed on the upper surface of the interposer layer to at least some of the plurality of conductive structures disposed on the lower surface of the interposer layer (see Fig. 2).  
Regarding claim 7, refer to the figures cited above, in the combination of Mittal, Jo and Yap, Mittal teaches each of at least some of the plurality of conductive structures (annotated “bumps” in Fig. 2) disposed on the lower surface (bottom) of the second semiconductor package 242, 244 physically and communicably couple to corresponding ones of the plurality of conductive pads 247-top disposed across the upper surface of the interposer layer 240 (see Fig. 2); and wherein the interposer layer includes an adhesive 248 (para [0044]) disposed across at least a portion of the lower surface of the interposer layer to physically couple the second semiconductor package and the interposer layer to the first semiconductor package 222 (see Fig. 2).  
Regarding claim 8, refer to the figures cited above, in the combination of Mittal, Jo and Yap, Mittal teaches the lower surface (bottom) of the interposer layer 240 overhangs at least a portion of an edge of the upper surface (top) of the first semiconductor package 222.  
Regarding claim 9, refer to the figures cited above, in the combination of Mittal, Jo and Yap, Mittal teaches the plurality of conductive structures (annotated “interposer bumps” in Fig. 2) on the lower surface (bottom) of the interposer layer 240 include a plurality of conductive bumps (see Fig. 2) disposed about the portion of the interposer layer that overhangs the upper surface (top) of the first semiconductor package 222 (see Fig. 2); and      App. No. 16/641,922Examiner: Sylvia, Christina A.Docket No. P119151PCT-USArt Unit: 2895wherein the plurality of conductive members 230,237,236,234 comprise a plurality of conductive pillars (see Fig. 2) that communicably couple each of at least some of the conductive bumps disposed about the portion of the interposer layer that overhangs the upper surface of the first semiconductor package to corresponding ones of the second portion of conductive structures disposed on the upper surface of the active silicon substrate (see Fig. 2).
Regarding claim 25, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches the first pattern (annotated “1st pattern” in Fig. 2) comprises conductive structures (annotated “conductive structures” in Fig. 2) disposed on a first pitch (see Fig. 2) and the second pattern (annotated “2nd pattern” in Fig. 2) comprises conductive structures disposed on a second pitch (see Fig. 2), he does not explicitly disclose “a first pitch of 50 µm or less; and wherein the second pattern comprises conductive structures disposed on a second pitch of 150 µm or more.”
In the same field of endeavor, Yap teaches a method for manufacturing precision electroplated solder bumps (title) comprising: a pattern of conductive structures (col. 1, lines 49-51) disposed on a first pitch of 50 micrometers (col. 1, lines 49-51; “bumps can have quite fine pitch, e.g. 50 micrometer diameter pads with 100 micrometer pitch is typical.”)
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first pattern of conductive structures to have a first pitch of 50 micrometers, as taught by Yap, thereby providing a method that “does not damage air bridges, micro-electromechanical structures, or optical surfaces that can be otherwise damaged if conventional methods for fabricating solder bumps are used” (col. 1, lines 11-14).
By incorporating the first pattern with a first pitch of 50 micrometers one of ordinary skill in the art would infer that the second pattern of conductive structures would then have a second pitch of 150µm or more, and as such is considered to be taught.

3.	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, as applied to claim 11 above, and further in view of Choi et al. (PG Pub 2013/0175702; hereinafter Choi).
Regarding claim 10, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches conductively coupling a second semiconductor package 242,244 to a second portion of conductive structures disposed on the upper surface of the active silicon substrate (annotated “conductive structures of active silicon substrate-1st pattern” in Fig. 2 above) comprises: conductively coupling, a second semiconductor package to a second portion of conductive structures disposed on the upper surface of the active silicon substrate.
	Although, Mittal teaches conductively coupling, via each of at least some of a plurality of conductive bumps, a second semiconductor package to a second portion of conductive structures disposed on the upper surface of the active silicon substrate, he does not teach the conductive bumps are wirebonds.
In the same field of endeavor, refer to Fig. 1-provided above, Choi teaches a semiconductor package 1000 (para [0047]) comprising: a plurality of wires 270 (para [0064]) can alternatively be used in lieu of bumps (para [0064]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one signal transfer medium for another, as taught by Choi, for the purpose of choosing a suitable and well recognized structural equivalent
Regarding claim 23, refer to the figures cited above, in the combination of Mittal and Jo, Mittal teaches conductively coupling a second semiconductor package 242,244 to a second portion of conductive structures disposed on the upper surface of the active silicon substrate (annotated “conductive structures of active silicon substrate-1st pattern” in Fig. 2 above) comprises: conductively coupling, a second semiconductor package to a second portion of conductive structures disposed on the upper surface of the active silicon substrate.
	Although, Mittal teaches conductively coupling, via each of at least some of a plurality of conductive bumps, a second semiconductor package to a second portion of conductive structures disposed on the upper surface of the active silicon substrate, he does not teach the conductive bumps are wirebonds.
In the same field of endeavor, refer to Fig. 1-provided above, Choi teaches a semiconductor package 1000 (para [0047]) comprising: a plurality of wires 270 (para [0064]) can alternatively be used in lieu of bumps (para [0064]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one signal transfer medium for another, as taught by Choi, for the purpose of choosing a suitable and well recognized structural equivalent

Allowable Subject Matter
7.	Claims 5, 16-17 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowable
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claims 2, 3 and 4 or (ii) claim 5 and intervening claims 2, 3 and 4 are fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the plurality of conductive bumps on the lower surface of the second semiconductor package include a plurality of conductive bumps disposed about the portion of the second semiconductor package that overhangs the upper surface of the first semiconductor package; and wherein the plurality of conductive members comprise a plurality of conductive pillars that communicably couple at least some of the plurality of conductive bumps disposed about the portion of the second semiconductor package that overhangs the upper surface of the first semiconductor package to at least some of the second portion of conductive structures disposed on the upper surface of the active silicon substrate.
Claim 16 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 11 and intervening claims 13, 14 and 15 or (ii) claim 16 and intervening claims 13, 14 and 15 are fully incorporated into the base claim 11.  
Claim 16 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 16, in the step of forming the plurality of the fin structures in the logic region, the plurality of the fin structures is formed by removing the portion of the substrate and a portion of the second epitaxial structure.
Claim 17 would be allowable, because they depend on allowable claim 16.
Claim 19 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 11 and intervening claims 13 and 18 or (ii) claim 19 and intervening claims 13 and 18 are fully incorporated into the base claim 11.  
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, conductively coupling each of at least some of the plurality of conductive structures disposed in the second pattern on a lower surface of the second semiconductor package to corresponding ones of the plurality of conductive pads disposed across the upper surface of the interposer layer; and conductively coupling each of at least some of the plurality of conductive structures disposed across at least a portion of a lower surface of the interposer layer to corresponding ones of the second portion of conductive structures disposed on the upper surface of the active silicon substrate.
Claims 20-22 would be allowable, because they depend on allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895